COURT OF APPEALS FOR THE
                          FIRST DISTRICT OF TEXAS AT HOUSTON

                       ORDER ON MOTION FOR EN BANC RECONSIDERATION

Appellate case name:           Jasmine Laura Maynes v. The State of Texas

Appellate case numbers:        01-18-00354-CR, 01-18-00355-CR & 01-18-00356-CR

Trial court case numbers:      10CR0891, 16CR2585 & 16CR2586

Trial court:                   122nd District Court of Galveston County

Party filing motion:           Appellant

It is ordered that the motion for en banc reconsideration is DENIED.

Judge’s signature:               /s/ Russell Lloyd___________________________
                                  Acting for the Court


The en banc court consists of Chief Justice Radack and Justices Keyes, Lloyd, Kelly, Landau,
Goodman, Hightower, and Countiss.

Justice Higley, not participating.


Date: October 15, 2019